 

Exhibit 10.3

 

ESCROW AGREEMENT

 

This Escrow Agreement dated this ___ day of June, 2015 (this “Escrow
Agreement”), is entered into by and among PFO GLOBAL, INC., a Nevada corporation
(“Parent”); PFO ACQUISITION CORP., a Florida corporation and wholly-owned
subsidiary of Parent (“Buyer”), PRO FIT OPTIX HOLDING COMPANY LLC, a Florida
limited liability company (the “Company”) and 21ST CENTURY STRATEGIC INVESTMENT
PLANNING, LC (“Account Advisor”) (Parent, Buyer, Company and Account Advisor are
each a “Party” and together are “Parties”) and Equity Stock Transfer LLC, a
Nevada limited liability company, as escrow agent (“Escrow Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Merger Agreement (defined below). 

 

RECITALS

 

WHEREAS, the Parent, the Buyer and the Company have or will enter into that
certain Agreement and Plan of Merger (the “Merger Agreement”) pursuant to the
terms of a Letter of Intent dated as of May 14, 2015, providing, among other
things, for the acquisition of Company by Buyer (the “Merger”);

 

WHEREAS, pursuant to the terms of the Merger Agreement, the Company has merged
or will merge with and into the Buyer with the Company as the surviving company
and wholly owned subsidiary of the Parent;

 

WHEREAS, execution and delivery of this Escrow Agreement, amendment of the
Parent’s Series A Convertible Preferred Stock (the “Preferred Stock”),
substantially in the form of Exhibit A annexed hereto, and the Cancellation and
Exchange Agreement, substantially in the form of Exhibit B annexed hereto (the
“Exchange Agreement”) is a closing condition to the closing of the Merger under
the Merger Agreement;

 

WHEREAS, pursuant to the Merger Agreement, Parent has or shall deliver to the
Escrow Agent, 23.98893367 shares of Preferred Stock (the “Escrow Shares”) which
shall be convertible into an aggregate of Two Million Five Hundred Thousand
(2,500,000) shares of Parent’s common stock, par value $0.0001 per share (the
“Common Stock”), issued in the name of Escrow Agent, to be held for a period of
up to eighteen (18) months following the Closing Date of the Merger (the “Escrow
Period”), to converted and/or transferred, in whole or in part, upon the written
instructions of Account Advisor as provided herein;

 

WHEREAS, the Parties hereto acknowledge that the Escrow Agent and Account
Advisor are not a party to, are not bound by, and have no duties or obligations
under the Merger Agreement, the Exchange Agreement, the Preferred Stock and are
not fiduciaries to and owe no duties to Parent, Company or Buyer (the “Reference
Parties”), and all references in this Escrow Agreement to the Reference Parties
or such Agreements are for convenience only, and that the Reference Parties
shall have no express or implied duties or responsibilities beyond the express
duties set forth in this Escrow Agreement, and shall be indemnified and held
harmless against any and all damages, claims, liabilities, expenses, costs and
impositions (including the cost of investigation and reasonable attorneys fees)
in connection with their activities hereunder; and

 

WHEREAS, the Parent has agreed to appoint Escrow Agent to hold the Escrow Shares
in escrow, and Escrow Agent agrees to hold and distribute the Escrow Shares, in
accordance with the terms and provisions of this Escrow Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties and Escrow Agent agree as follows:

 

ARTICLE 1

ESCROW DEPOSIT

 

Section 1.1          Appointment of Escrow Agent and Account Advisor. The Parent
hereby designates and appoints Escrow Agent as their agent to receive, hold in
escrow, and disburse the Escrow Shares in accordance with the term of this
Escrow Agreement, and Escrow Agent accepts such appointment. 21st Century
Strategic Investment Planning, LC is hereby designated and appointed initial
Account Advisor. Account Advisor may resign, and be removed and replaced, only
by Parent, upon ten (10) days prior written notice to the Parties.

 

Section 1.2          Receipt and Deposit of the Escrow Shares; Commencement of
Duties; Dividends and Distributions.

 

(a)          Receipt and Deposit of the Escrow Shares; Commencement of Duties.

 

(i)          Upon execution hereof, Parent shall issue and deliver to Escrow
Agent stock certificates (the “Certificates”) representing the Escrow Shares, to
be transferred and assigned by the registered holder of Preferred Stock to
Escrow Agent, and Escrow Agent shall promptly acknowledge receipt of the
Certificates. Upon receipt of the Escrow Shares by the Escrow Agent, the duties
and obligations of the Escrow Agent and the Parties to this Agreement shall
commence.

 

(ii)         The Escrow Shares shall be delivered to Escrow Agent free and clear
of all liens, claims and encumbrances (except as may be created by this Escrow
Agreement and the Merger Agreement or otherwise provided for by state and
federal securities laws).

 

(b)          Dividends and Distributions. All dividends and distributions
declared by Parent on the Escrow Shares and payable to Parent’s shareholders of
record (“Dividends and Distributions”) at any time after the date hereof until
the Termination Date (as defined below), shall be payable to the Escrow Agent,
as record holders of the Escrow Shares, and will be deposited with Escrow Agent
as additional Escrow Shares (or the appropriate adjustment to the conversion
ratio of the Preferred Stock shall be made by the Parent and Escrow Agent on its
books and records) to be held and distributed by Escrow Agent in accordance with
this Escrow Agreement. If Parent declares a stock split, subdivision,
combination, reclassification or any other change in its capital structure
affecting the Escrow Shares, the certificates or other instruments relating
thereto shall be immediately deposited by Parent with Escrow Agent as additional
Escrow Shares (or the appropriate adjustment to the conversion ratio of the
Preferred Stock shall be made by the Parent and Escrow Agent on its books and
records) to be held and distributed by Escrow Agent in accordance with this
Escrow Agreement.

 

(c)          Certain Rights. The Preferred Stock is non-voting. Notwithstanding
anything to the contrary contained herein and for so long as the Escrow Shares
remain in escrow, neither the Escrow Agent nor any other party shall have the
right to vote any Escrow Shares that are held by Escrow Agent. Upon transfer of
any Escrow Shares as provided herein, Parent shall automatically and without
further action on the part of recipient or Escrow Agent, convert such Preferred
Stock into such number of shares of Common Stock as such Preferred Stock is then
convertible, and issue to such transferee one or more certificates representing
only Common Stock.

 

 

 

 

(d)          Deposit of Escrow Shares.     The Parties agree that Escrow Agent,
in connection with any Certificate deposited pursuant to Section 1.2(a), shall
have (i) no responsibility to monitor the value of the Escrow Shares; (ii) no
responsibility to collect Dividends and Distributions; (iii) no responsibility
to sell or otherwise trade the Escrow Shares, but shall otherwise deliver the
Escrow Shares on written instructions only; and (iv) no responsibility to ensure
the legality of the registration of the Escrow Shares.

 

Section 1.3          Disbursements.

 

(a)          Upon the earlier of termination of this Escrow Agreement pursuant
to Section 1.6 hereof or joint written instructions from Account Advisor, Escrow
Agent shall release from the Escrow Shares pursuant to such instructions any
portion of the Escrow Shares along with any necessary Stock Powers deposited
with the Escrow Shares in order to effectuate the transfer of such Escrow Shares
or any portion thereof in accordance with the foregoing written instructions,
including, without limitation, any Indemnification Obligation (as defined
herein) or Escrow Costs (as defined herein), which shall take precedence and be
effectuated prior to any other instructions to Escrow Agent in order to assure
all Indemnification Obligations and Escrow Costs may be paid or provided for, in
full, by any party entitled thereto. Account Advisor shall promptly provide
joint written instructions for Indemnification Obligations and Escrow Costs, in
the event of any such claim or threatened claim, to Escrow Agent.

 

Section 1.4          Termination.      This Escrow Agreement shall terminate on
the eighteen (18) month anniversary of the closing date of the Merger (the
“Termination Date”), at which time Escrow Agent shall return any undisbursed
Escrow Shares to the Parent for cancellation and this Escrow Agreement shall be
of no further force and effect except that the provisions of Sections 3.1 and
3.2 and any and all rights of the Parties to be paid Indemnification Obligations
or Escrow Costs shall survive termination. On the Termination Date, unless
transferred in accordance with the terms hereof, the Preferred Stock, by its
terms, without any further action by the Escrow Agent or the parties hereto,
shall cancel and be of no further force or effect.

 

ARTICLE 2
DUTIES OF THE ESCROW AGENT

 

Section 2.1         Scope of Responsibility.     Notwithstanding any provision
to the contrary, Escrow Agent is obligated only to perform the duties
specifically set forth in this Escrow Agreement, which shall be deemed purely
ministerial in nature. Under no circumstances will Escrow Agent be deemed to be
a fiduciary to any Party or any other person under this Escrow Agreement. Escrow
Agent will not be responsible or liable for the failure of any Party to perform
in accordance with this Escrow Agreement. Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument, or document other than this Escrow Agreement,
whether or not an original or a copy of such agreement has been provided to
Escrow Agent; and Escrow Agent shall have no duty to know or inquire as to the
performance or nonperformance of any provision of any such agreement,
instrument, or document. References in this Escrow Agreement to any other
agreement, instrument, or document are for the convenience of the Parties, and
Escrow Agent has no duties or obligations with respect thereto. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of Escrow Agent shall be inferred or implied from
the terms of this Escrow Agreement or any other agreement.

 

 

 

 



Section 2.2          Attorneys and Agents.   Escrow Agent shall be entitled to
rely on and shall not be liable for any action taken or omitted to be taken by
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by Escrow Agent. Escrow Agent shall be reimbursed as set
forth in Section 3.1 herein for any and all reasonable compensation (fees,
expenses and other costs) paid and/or reimbursed to such counsel and/or
professionals. Escrow Agent may perform any and all of its duties through its
agents, representatives, attorneys, custodians, and/or nominees.

 

Section 2.3          Reliance.   Escrow Agent shall not be liable for any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors, or assigns.
Escrow Agent shall not be liable for acting or refraining from acting upon any
notice, request, consent, direction, requisition, certificate, order, affidavit,
letter, or other paper or document believed by it to be genuine and correct and
to have been signed or sent by the proper person or persons, without further
inquiry into the person’s or persons’ authority.

 

Section 2.4          Right Not Duty Undertaken. The permissive rights of Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

 

Section 2.5          No Financial Obligation. No provision of this Escrow
Agreement shall require Escrow Agent to risk or advance its own funds or
otherwise incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.

 

ARTICLE 3
PROVISIONS CONCERNING ESCROW AGENT AND REFERENCE PARTIES

 



Section 3.1          Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless Reference Parties from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
reasonable attorneys’ fees and expenses or other professional fees and expenses
which any of the Reference Parties (individually or collectively) may suffer or
incur by reason of any action, claim or proceeding brought against the Reference
Parties, arising out of or relating in any way to this Escrow Agreement or any
transaction to which this Escrow Agreement relates (including the rights
provided in Section 3.9 hereof, the “Indemnification Obligation”), unless such
loss, liability, cost, damage or expense shall have been finally adjudicated to
have been directly caused by the willful misconduct or gross negligence of such
indemnified Reference Party. The provisions of this Section 3.1 shall survive
the resignation or removal of a Reference Party and the termination of this
Escrow Agreement.

 

Section 3.2        Limitation of Liability. REFERENCE PARTIES SHALL NOT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING
OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES
WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM REFERENCE
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF REFERENCE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

 

 

 

Section 3.3           Resignation or Removal. Escrow Agent may resign by
furnishing written notice of its resignation to Parent, and Parent may remove
Escrow Agent by furnishing to the Escrow Agent a written notice of its removal
along with payment of all fees and expenses to which it is entitled through the
date of termination. Such resignation or removal, as the case may be, shall be
effective thirty (30) days after the delivery of such notice or upon the earlier
appointment of a successor, and Escrow Agent’s sole responsibility thereafter
shall be to safely keep the Escrow Shares and to deliver the same to a successor
escrow agent as shall be appointed by the Parent, as evidenced by a joint
written notice filed with Escrow Agent or in accordance with a court order. If
the Parent has failed to appoint a successor escrow agent prior to the
expiration of thirty (30) days following the delivery of such notice of
resignation or removal, Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Parties.

 

Section 3.4          Compensation; Escrow Shares Liens. Reference Parties shall
be entitled to compensation for its services as stated in the fee schedule
attached hereto as Exhibit C, which compensation shall be paid by Parent, or
from the proceeds of sale and/or transfer of any Escrow Shares therefore, which
shall be the right of Reference Parties to authorize in the event not timely
paid (within thirty (30) days) by Parent. The Parties agree that Parent shall be
responsible for one hundred percent (100%) of the expenses or other amounts owed
to Reference Parties hereunder. The fee agreed upon for the services rendered
hereunder is intended as full compensation for services as contemplated by this
Escrow Agreement; provided, however, that in the event that the conditions for
the disbursement of funds under this Escrow Agreement are not fulfilled, or
Escrow Agent renders any service not contemplated in this Escrow Agreement, or
there is any assignment of interest in the subject matter of this Escrow
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Reference Parties are made a party to any litigation
pertaining to this Escrow Agreement, the Merger or the subject matter hereof,
then Escrow Agent shall be compensated for such extraordinary services and
reimbursed for all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, occasioned by any such delay, controversy,
litigation or event. Escrow Agent shall have, and is hereby granted, a prior
lien and security interest upon the Escrow Shares with respect to its unpaid
fees, non-reimbursed expenses and unsatisfied indemnification rights
(collectively, the “Escrow Costs”), superior to the interests of any other
persons or entities and is hereby granted the right to set off and deduct any
unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights from
the Escrow Shares. Reference Parties other than the Escrow Agent shall have, and
are hereby granted, a junior lien and security interest upon the Escrow Shares
with respect to its unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights, superior to the interests of any other persons or
entities and is hereby granted other than Escrow Agent, the right to set off and
deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification
rights from the Escrow Shares, which right shall in all respects be junior to
the rights of Escrow Agent. The provisions of this Section 3.4 shall survive the
resignation or removal of a Reference Party and the termination of this Escrow
Agreement.

 

 

 

 



Section 3.5          Disagreements. If any conflict, disagreement or dispute
arises between, among, or involving any of the parties hereto concerning the
meaning or validity of any provision hereunder or concerning any other matter
relating to this Escrow Agreement, or Escrow Agent is in doubt as to the action
to be taken hereunder, Escrow Agent is authorized to retain the Escrow Shares
until Escrow Agent (a) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Shares, (b) receives a written agreement executed by each
of the parties involved in such disagreement or dispute directing delivery of
the Escrow Shares, in which event Escrow Agent shall be authorized to disburse
the Escrow Shares in accordance with such final court order, arbitration
decision, or agreement, or (c) files an interpleader action in any court of
competent jurisdiction, and upon the filing thereof, Escrow Agent shall be
relieved of all liability as to the Escrow Shares and shall be entitled to
recover attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action. Escrow Agent shall be entitled to act
on any such agreement, court order, or arbitration decision without further
question, inquiry, or consent.

 

Section 3.6         Merger or Consolidation. Any corporation or association into
which Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

Section 3.7          Attachment of Escrow Shares; Compliance with Legal Orders.
In the event that any of the Escrow Shares shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the Escrow Shares, Escrow Agent is
hereby expressly authorized, in its sole discretion, to respond as it deems
appropriate or to comply with all writs, orders or decrees so entered or issued,
or which it is advised by legal counsel of its own choosing is binding upon it,
whether with or without jurisdiction. In the event that Escrow Agent obeys or
complies with any such writ, order or decree it shall not be liable to any of
the Parties or to any other person, firm or corporation, should, by reason of
such compliance notwithstanding, such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

 

Section 3.8         Force Majeure. Escrow Agent shall not be responsible or
liable for any failure or delay in the performance of its obligation under this
Escrow Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that Escrow Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances.

 

Section 3.9          Additional Indemnification Rights. Subject to the coverage
of any insurance or tail policy obtained by Parent with respect to such persons,
any person who has at any time on or prior to the Merger, served as an officer,
director, advisor, attorney, auditor, accountant, consultant or otherwise
rendered services to or on behalf of the Parent or Buyer (as third party
intended beneficiaries), shall have the rights of Reference Parties to
Indemnification as if specifically described in Section 3.4 hereof, as if named
herein, and shall hold a junior lien and security interest on the Escrowed
Shares in order to satisfy such Indemnification Obligations. The provisions of
this Section 3.9 shall survive the resignation or removal of a Reference Party
and the termination of this Escrow Agreement.

 

 

 

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1          Successors and Assigns. This Escrow Agreement shall be
binding on and inure to the benefit of the Parties and Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and Escrow Agent and shall require the
prior written consent of the other Party and Escrow Agent (such consent not to
be unreasonably withheld).

 

Section 4.2         Escheat. The Parties are aware that under applicable state
law, property which is presumed abandoned may under certain circumstances
escheat to the applicable state. Escrow Agent shall have no liability to the
Parties, their respective heirs, legal representatives, successors and assigns,
or any other party, should any or all of the Escrow Shares escheat by operation
of law.

 

Section 4.3         Notices.  All notices, requests, demands, and other
communications required under this Escrow Agreement (each, a “Notice”) shall be
in writing, in English, and shall be deemed to have been duly given if delivered
(a) personally, (b) by facsimile transmission with written confirmation of
receipt, (c) by overnight delivery with a reputable national overnight delivery
service, or (d) by mail or by certified mail, return receipt requested, and
postage prepaid. If any Notice is mailed, it shall be deemed given five business
days after the date such notice is deposited in the United States mail. Any
Notice given shall be deemed given upon the actual date of such delivery. If any
Notice is given to a party, it shall be given at the address for such party set
forth below. It shall be the responsibility of the Parties to notify Escrow
Agent and the other Party in writing of any name or address changes. In the case
of any Notice delivered to Escrow Agent, such Notice shall be deemed to have
been given on the date received by the Escrow Agent.

 

If to Parent or Buyer:

 

PFO Global, Inc./PFO Acquisition Corp.

3501-B N. Ponce de Leon Blvd., #393, St. Augustine, FL 32084

Attention: Chief Executive Officer

 

 

If to Company:

 

Pro Fit Optix Holding Company LLC

7501 Esters Blvd. Suite 100

Irvine TX, 76051

817-251-4333

Attention: Chief Executive Officer

 

 

 

 

If to Escrow Agent:

 

Equity Stock Transfer, LLC

237 W. 37th Street, Ste. 601

New York, NY 10018

Attention: Nora Marckwordt, Senior Operations Specialist

Facsimile: (347) 584-3644

 

If to Account Advisor:

 

21st Century Strategic Investment Planning, LC

Allan R LYONS, Managing Member

6471 Enclave Way

Boca Raton, Florida 33496

 

Section 4.4          Governing Law. This Escrow Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York
without reference to conflicts of laws principles.

 

Section 4.5          Entire Agreement. This Escrow Agreement, sets forth the
entire agreement and understanding of the parties related to the Escrow Shares.

 

Section 4.6         Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and Escrow Agent.

 

Section 4.7         Waivers. The failure of any party to this Escrow Agreement
at any time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

Section 4.8         Headings. Section headings of this Escrow Agreement have
been inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

Section 4.9          Counterparts. This Escrow Agreement may be executed in one
or more counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument. Counterparts delivered by facsimile, e-mail or other electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

 

 

 

Section 4.10        Representation. This Escrow Agreement has been executed
voluntarily and without any duress or undue influence on the part of any of the
Escrow Agent or the Parties hereto. The Escrow Agent and the Parties hereto
acknowledge that (i) they have read this Escrow Agreement, (ii) they have been
represented in the negotiation and execution of this Escrow Agreement by legal
counsel of their choice, (iii) they fully understand the terms and consequences
of this Escrow Agreement including the releases it contains, and (iv) they are
fully aware of the legal and binding effect of this Escrow Agreement. The Escrow
Agent and the Parties recognize and acknowledge that Sichenzia Ross Friedman
Ference LLP has separately represented the Escrow Agent and the Parent in
connection with various legal matters (including with respect to financings
transactions for the Company) and each of the Parties and the Escrow Agent waive
any conflict of interest in connection therewith

 

[The remainder of this page left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

  PARENT:       PFO GLOBAL, INC.         By: /s/ Thomas Rickards   Name: Thomas
Rickards   Title: Authorized Person         BUYER:       PFO ACQUISITION CORP.  
      By:  /s/ Mohit Bhansali   Name: Mohit Bhansali   Title: Chief Executive
Officer         COMPANY:       PRO FIT OPTIX HOLDING COMPANY LLC         By: /s/
Timothy W. Kinnear   Name: Timothy W. Kinnear   Title: Chief Financial Officer  
      ESCROW AGENT:       EQUITY STOCK TRANSFER LLC         By: /s/ Nora
Marckwordt   Name: Nora Marckwordt   Title: Director of Operations

 

AGREED AND ACCEPTED:

 

ACCOUNT ADVISOR:

 

21st CENTURY STRATEGIC INVESTMENT PLANNING LC

 

By: /s/ Allan R. Lyons    Name: Allan R. Lyons   Title: Managing Member  

 

 

 

 

EXHIBIT A

 

PREFERRED STOCK

 

 

 

 

EXHIBIT B

 

CANCELLATION AND EXCHANGE AGREEMENT

 

 

 

 

EXHIBIT C

 

FEES

 

·Escrow Agent - $7,500 upon execution of this Agreement or closing of the
Merger, plus $100.00 per hour following the execution of the Escrow Agreement.

 

·Account Advisor – 10,000 restricted shares of common stock of PFO Global, Inc.

 

 

 